Order entered January 22, 2013




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01123-CV

                           SHANNON RICHARDSON, Appellant

                                                V.

                            DERRICK RICHARDSON, Appellee

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-09-10877

                                          ORDER
       Before the Court are appellee’s January 17, 2013 motion for extension of time to file his

brief and appellee’s January 17, 2013 unopposed amended motion for extension of time to file

his brief. We GRANT appellee’s amended motion for extension of time to file his brief.

Appellee’s brief shall be filed on or before February 16, 2013. We DENY appellee’s motion for

extension of time to file his brief as MOOT.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE